Pasco County GeR

Ties

BS c
Res ae
a

Sag

Y “HER

a
as

Roma

a“

PUG Hy Trad

Lenn a eet
yA wie Es
raya aes

ad

-

g 8:21-cv-00555-SDM-CPT Document 20-4 ie

d 04/2

WWw.clvl

Nikki Alvarez-Sowles, Esq.
Pasco County Clerk & Comptroller

D 136

ormation,xhtml?qu...

Adria AIG te nO

 

New Search Expand All

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

{of3

Case Number | Filed Date | Case Type | Status Contested
Opolscemstazormays] 09/16/2016 Eetony 22-0 REGLOSED No
Charge Seq # | Description Date | Phase Trial
1 BATTERY-TOUCH OR STRIKE ; 09/01/2018 Court:Adjudicated Guilty No Trial
2 Re aTHGoT WERENGE er 03/01/2018 Court:Adjudicated Gullty No Trial
OBSTRUCT CRIMINAL INVEST-
3 FALSE INFORMATION TO LEO 03/01/2018 Court:Adjudicated Gullty No Trial
RE MISSING
Party Name Party Type | Attorney Bar iD
CAMPBELL, KIMBERLY ANN JUDGE
CAMPBELL, KIMBERLY ANN JUDGE AT DISPOSITION
COAST TO COAST BONDSMAN
thisPaly SPRING HIL Search ALSO KNOWN AS
SPITZNAGEL, CHERYL OTHER
ANDRINGA, SCOTT INVESTIGATOR
BROWN, DARRYLG Search This Party ALSO KNOWN AS
ULRICH, BETTY Search This Party ALSO KNOWN AS
ULRICH,ROBERT Search This Party ALSO KNOWN AS
ABAIL BOND, Search This Party ALSO KNOWN AS
Dockets | |
Page: 1 (aur.
Image Doc # Actlon Date Description | Pages
a7 04/08/2021 Affidavit To Reinstate Drivers License 1
86 04/09/2021 Payment Plan $712.84 DUE BY 07/09/21 2
a a5 02/04/2021 Notice of Fines and/or Court Costs Due 1
83 12/14/2018 Order PLEA/DISPO ON VOP CC 2
eS 84 12/13/2018 CC Judgment Costs 1
82 1213/2018 Judgment For Fines Costs And Fees 50.00 1
a 81 12/13/2018 Sentence ORDER 8
86 12/03/2018 Court Event Form 1
vis) 12/03/2018 Case Status sat to RECLOSED
78 12/03/2018. Plea Form 4
7 12/03/2018 Temporary Disposition 1
a 76 1418/2018 DESIGNATION OF EMAIL CORE 1
75 11/16/2018 Waiver Appearance/Pre-Tral Conference 1
74 11/15/2018 Demand For Discovery 2
73 1115/2018 Notice of Appearance and Written Plea of Not Gullty WAIVER OF ATTENDANCE AT ARN, DEMAND FOR COPY OF INFO 1
72 41/14/2018 NOTICE 5
ra HOFH2018 Court Event Form 1
70 11/06/2018 Answer To Demand For Discovery 1
69 1O/NF/2018 NOTICE 4
6& 10/04/2018 Affidavit of Violation of Probation 1
@ 67 10/04/2018 VIOLATION REPORT 3
66 09/21/2018 PD Indigent Affidavit 1

 

 

4/22/2021, 11:15 AM
Pasco County BERS 8:21-cv-00555-SDM-CPT Document 20-4 eds RH Acdatbrida AMG pp/teAG GIR hiya xhtinl?qu...

 

 

 

 

 

 

 

Image Doc # Action Date Description Pages
64 09/20/2018 Advice to Defendant 1
ay 65 09/19/2018 ea DEP ENDER APPOINTED - WRITTEN PLEA OF NOT GUILTY, DEMAND FOR JURY TRIAL, NOTICE GF 1
61 09/19/2018 Order of Gommitment-Advisories 1
i 60 ooriev2018 Complaint 4
63 09/18/2018 Case Status set to REOPENED
62 09/18/2018 Reopened for Violation of Probation or Gommunity Control on 9/18/2018
eS 59 o3/20/2018 CC JUDGMENT INDIGENT/ATTORNEY FEE 4
i 58 03/16/2048 cc JUDGMENT INDIGENT/ATTORNEY FEE 4
w 57 0a 6/2018 GG JUDGMENT COSTS i
66 os/09/2018 JUDGMENT FOR ATTORNEY FEES AND COSTS 1
55 03/09/2018 JUDGMENT FOR ATTORNEY FEES AND COSTS JUDGMENT FOR INDIGENT COTF 1
54 03/09/2018 JUOGMENT FOR FINES COSTS ANB FEES 852.00 1
a 53 03/09/2018 JUDGMENT OF GUILT & PLACING DEF ON PROBATION 8
ify 52 09/00/2018 JUDGMENT 4
61 03/05/2018 COURT EVENT FORM 1
50 03/01/2018 COURT EVENT FORM 1
49 03/07/2018 Case Status set to CLOSED
48 03/01/2018 PLEA FORM 4
47 o1/91/2018 ACKNOWLEDGEMENT OF ADDITIONAL TANGIBLE EVIDENCE 4
46 01/19/2018 ACKNOWLEDGEMENT OF ADDITIONAL TANGIBLE EVIDENCE 4
45 12/28/2017 NOTICE 4
44 12/28/2017 NOTICE 4
43 F2Ma201F COURT EVENT FORM 2
42 10/27/2017 NOTICE 4
41 10/24/2017 COURT EVENT FORM 2
40 9/05/2017 NOTICE 4
37 08/30/2017 PUBLIC DEFENDER APPOINTED - WRITTEN PLEA OF NOT GUILTY, DEMAND FOR JURY TRIAL, NOTICE OF 1
39 Oafeg2017 COURT EVENT FORM 2
38 og/2o2017 PD INDIGENT AFFIDAVIT INDIGENT 1
36 08/29/2017 MOTION TO WITHDRAW COUNSEL FiO 2
36 O8/2o/2017 ORDER PROVISIONAL APPT PD 4
a4 OB/29/2017 Public Defander Appointed 1
33 06/22/2017 NOTICE 4
32 06/16/2017 COURT EVENT FORM 2
at 06/15/2017 ORDER GRANTING STIP TO CONT PTC - PTC SET 08/29/17 1:30 PM 2
30 06/14/2017 Motion to Continue PRETRIAL AND MOTION TO DISMISS AND/OR SUPPRESS 2
29 05/25/2017 MOTION TO STRIKE DEF MOTION TO DISMISS/SUPPRESS AND MEMORANDUM OF LAW 4
28 O5/25/2017 NOTICE OF HEARING 061617 @ 9AM 1
25 05/04/2017 NOTICE 4
24 04/25/2017 Court Event Form 2
23 O4/25/2017 Motion: TO DISMISS 10
aT O4N BOT? ANSWER TO DEMAND FOR DISCOVERY 1
26 Od 1B/20TF DEMAND NOTICE INTENTION TO CLAIM ALIBI 1
24 O21 2017 NOTICE {2
22 02/14/2017 Court Event Form 2
19 Oz/0B2017 NOTICE 12
20 01/90/2017 Court Event Ferm 2
18 0111/2017 NOTICE 12
‘7 4243/2018 Information Filed: 1.) BATTERY OF ALAW ENFORCEMENT OFFICER, 3F 2.) OBSTRUCTING OR RESISTING OFFICER 2
WITHOUT VIOLENCE, 1M 3.) GIVING FALSE INFORMATION TO LAW ENFORCEMENT,1M
13 12/13/2016 Prosecutor phase: Action of FILED with status of Amended entered for CNT: 1, CNT: 2, CNT: 3
12 00/23/2016 NOTICE OF INTENT TO PARTICIPATE IN DISC 4
1 09/23/2016 TANNER,JAMES R
10 09/23/2016 DEMAND FOR JURY TRIAL
9 09/23/2016 WAIVER OF APPEARANCE FOR ARRAIGNMENT
8 09/23/2016 WRITTEN PLEA NOT GUILTY
T 09/23/2016 NOTICE GF APPEARANCE JAMES R TANNER 2 :
6 09/22/2016 NOTIGE OF INTENT TO PARTICIPATE tN DISC 4

2of3 4/22/2021, 11:15 AM
Pasco County GaRE 8:21-cv-00555-SDM-CPT Document 20-4 WRI P a AeltidriarAMiod Mon Aaa ARE xhtml2qu...

Image Doc # Action Date Description

  
  
  
 
 

 

 

Pages
5 09/19/2016 US SPECIALTY INS
4 09/19/2016 COAST TO COAST
3 09/19/2016 COPY OF BOND 002500 X60301977 3
2 09/17/2016 BONDOUT: 002500 4
iS 1 09/17/2016 COMPLAINT BATTERY ON LEO 2 |
16 0816/2016 Arrest name set to HEILMAN, TAMMY LYNNE for GNT: 2, CNT: 3
18 09/16/2016 Initial Status of Arvest entered for CNT: 2, CNT: 3
14 ¥16/2016 OBTS # 5102117689 - CNT: 2, CNT: 3

  

 

J
1]
i]
_. _. ct]

Reopen History | ji

 

 

 

 

 

 

 

 

 

 

  
 

 

 

   

 

 

 

** Pursuant to Florida Statutes and Florida Rules of Court Procedure, records that have been designated as expunged, sealed or confidential may not be available through this service, For additional information on specific records please
contact the Clerk of Court,

3 of 3 4/22/2021, 11:15 AM
Case 8:21-cv-00555-SDM-CPT Document 20-4 Filed 04/22/21 Page 4 of 5 PagelD 139

PASCO COUNTY COMPLAINT AFFIDAVIT x] PSO FLO 510000 LJ NPR PD FLO 510200 O PR PD FLO 510400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
 
  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   

 

 

 

 

 

 

 

LJ pc Pp FLO 10100 C1] zPp FLO 510300 [11 FHP FLO 279000
OATS NUMBER r = FELONY GO,0RD. | SHIFT SECTOR [SEC, FWP. RNG. AGENCY REPOAT NUMBER
5/ ff We = Mid. CL Fs 16-035542
EST CHECK 1.FELONY a.MISD, LJ soronance []7v.or. LJ econ ine. <F AGENCY ARAEST NUMGER
ae [ ]2.tearricrecony [_] «miso. reacric[ | 0. omen [[] s-PRosame cause ADULT T] JUVENILE
Z NOTICE TO APPEAR [] MANDATORY APPEARANCE yjuveNLe | SEQUESTEOR OAPIAG BUMMONS REVIEWED BY ASSISTANT STATE ATTOANEY
CHECK m7 CHECK =
é GuLyone [7] NoN-MAMDATORY APPEARANCE | Nols aRRtsT REF | C] oscyone = [| wareanr [7] suv. piewue x parE
z LOCATION GF ARREST (INCLUDE NAME OF BUSINESS) LOCATION OF CFFENSE (BUSINESS NAME, ADDRESS)
ig | SAME 3323 PRIMROSE DR/GHELSEA LN, HOLIDAY, FL. 34690
a [PATE OF ARREST TIME OF ARREST BF Tu LOOKIN JAILDATE JAM TIME WEAPONGEIZEO WEAPON TYPE F.P.S.S. Notified Oo ¥ Oo N
| 09/16/2016 17:48 OT Ches(eo | uv. Celery Handicap
Jan, E SPH NUMBER: FOLE NUMBER BOC NUMBER FBI NUMBER:
Tél 40 } | Obl ute Slot | Domestic Related T]Y KIN
NAME (LAST, FIRST, MIOGLE} ALIAS Convicted Soxual gy
HEILMAN, TAMMY LYNNE Predator / Offender AlN
BRACE H-HISPANIG Ww SEX CATE AGE HEIGHT WEIGHT EYE COLOR HAIR COLOR COMPLEXION BUILD
BuBUNGe OG CRIENTALD ASIAN ‘ in: 974 42 5°09” 180 BROWN BROWN MED
‘SCARS, MARKS, TATTOOS, ETC. INDICATION OF:
- ALCOHOL INFLUENCE
g DRUG INFLUENCE p ¥
z PHYSICAL ADDRESS {STREET & APT A) 4ciTy) / (STATE) 2iP PHONE RESIPENCE TPE CODE
1 FL
ii| 3229 PRIMROSE DR, HOLIDAY, FL_34694 (727) 939-2535 ROWNTY OUT Or STATE
MAILING ADDRESS (STREET & APT A} (crTy} (STATE) Zp PHONE ADDRESS SOURCE
BUSINES9 ADDRESS (NAME & STREET) (cTy} {STATE} 2p PHONE OCCUPATION
UNEMPLOYED (727) 643-1560 UNEMPLOYED
DARVER'S LICEN: STATE f NUBMBI SOCIAL SECURITY NUMBER INS NUMBER PLACE OF ESATH
FL | us i, [US
OO 7 . i] RACE Sex DATE OF BIATH AGE |t, RESET i
tb ‘ . . a ATUARGE a h as
: . , RACE EX ATE OF cE ARRESTED | ay iS
g (CO-DEFENDANT NAME (LAST, FIAST, MIDDLE) 5 DATE OF BIRTH al ae . ser, peor eo cODETY iS
. “4 ©
[_) PARENT Oo OTHER NAME OF PARENT OR CUSTODIAN {LAST, FIRST, MIDDLE) RESIDENTIAL PCIE “
f_| usoat custooian o
wi AQDRESS ISTREET, APT NUMBER) : BUSINESS moet
z
zg NOTIFIED BY [HAME) DATE TIME [aera r
z . 1, HANDLED J PROCESSED WITHIN:
- DEPT, AND RELEASED
AELEASEO TO (NAME) . . RELATIONSHIP
|_| GHARGEDESCRIPTION : a Fs, Lowe STATUTE VIOLATION NUMBER, Thaw COURT GAS
BATTERY ON LEO Clo." |¥84.07.2B LEO. 13 RCI PED Cr FASS
§. SELL R, SMUGGLE K. DHSP ENS EY MMANUFAGTURE 2. OTHER [CODE AMOUNT TPE . B.GARSITURATE H. we ERNALIAS UL UNKNOWN | GODE at
iit NTA 8, BW’ DB, DELIVER CHSTRIBUTE PRopu ce t HLA 1 ON le A. MARWAN -
g P.POBSESS T. TRAFFIC = EE. UBE CULTIVATE N ALAMPHETAMINE = &. HERCIN G. eer , SYNTHETIC N
CHAROE DESCRIPTION fe ea. LJ ova [stature viccationnuneer NoIog CASE
S| RESIST OFFICER, OBSTRUCTING WITHOUT VIOLENCE —_|LTor. Wr 143.02 4801 Crcl (odLeST do Mua ws
5. SELL Rk SMUGQLE K, DISPENSE M.MANUFACTURE 2.0THER | COQE AMOUNT, IMFE B.GARSITURATE =H. HALLUCHOGEN P. PARAPHERNALIA, U.UNKNGWN | CODE
NA B, BUY OELIWER DISTRIBUTE PRODUCE / . . ' . NL NIA* ‘C, COCAINE iM. MARWUANA EQUIPMENT Z. OTHER,
FB A sess T. TRAFFIB e USE ‘ . (CULTIVATE. N A.AMPHETAMINE = E. HEROIN’ 0, OPIUM DERI S, SYNTHETIC N
»| REQUEST FOR INVESTIGATIVE COSTS RECOVERY | THE UNDERSIGNED CERTIFIEO AND SWEARS THAT HE/SHE HAS JUST AND REASONAQLE GRGUNDS TO BELIEVE AND DOES BELIEVE
ti FSS 938.27{1) THAT THE ABOVE-NAMED DEPENDANT COMMITTED THE FOLLOWING VIOLATION OF LAW:
S| CuIs # 3844 ON THE 16 paver September 016 ar 66:07) Clam Meo,
a
kK .
| # of Investigative hrs, x =
a g TT OTT {SPECIFICALLY INCLUDE FACTS CONSTITUTING CAUSE FOR ARREST.)
I had occasion to investigate an armed residential burglary where the defendant"s son was
5 involved in the case and was providing witness testimony related to tha case. On 0/15/16 I had
ji] spoken the Defendant about the case at which time she provided false and misleading information
& to me, Once I had sufficiently proved the information was false, I returned to her home on
B 9/16/16 interview her about her false statements, seize property that was at her residence, and
&| to Place her under arrest fer providing false information,
a
a As I pulled up on the street mear her residence, she noticed me, abruptly got in her car and
& * * * Continued * * *
P.C. EXISTS FOR CHARGE(S} JUDGE'S SIGNATURE DATE
TAGREE TO APPEAR AT THE TIME AND PLAGE DESIGNATED WHEN | AM NOTIFIED To ANSWER THE OFFENSE CHARGED OR TO PAY THE FINE SUBSCRIBED. | UNDERSTAND THAT SHOULD | WILLFULLY FAIL TO
WW 1 APPEAR BEFORE THE COURT AS REQUIRED ONCE | AM NOTIFIED, THAT | MAY BE HELD iN CONTEMPT OF COURT AND A WARRANT FOR MY ARREST SHALL BE ISSUED. IF OtTED FOR A GIMIL INFRACTION, | AGREE
2 [To APPEAR BEFORE THE COUNTY COURT OR COMPLY WITH THE REQUIREMENTS FOR PAYING THE FINE AND MEETING ANY OTHER SPECIFIED CONDITIONS AS INDICATED ON THEE BACK SIDE OF THis AFFIDAVIT.
2 SIGNATURE OF DEFENOANT [JUVENILE AND PARENT OA GUSTOUIAN DATE
A nm Jt,
MERANDA| HOLO FOR OTHEA AGENGY VERIFIED BY BIGHT THUMA DATE. ‘VICTIM NOTIFIED al HAI a . et
a wane: ves[] of] : f Q 0 :
ADVLT_ONLY 5) BOwD TyPE SURETY $8. GERT, TYPE TYPE.
¢ HOLD FOR FIRST APPEARANCE fe 1. ROR i BAL? 6. OTHER +
OGNOT 8ONO OUT - REASON, BY] 2.cAsH BOND
E UNDER PENAL TES oF PERJURY, | DECLARE THAT ] HAVE READ THE & RETURNABLE COURT OATE RETURNABLE GOURT TIME Cam
TARO THAT THE FACTS STATED IN IT ARE TRUE, 8 Dew.
z @WLepce AND BELIEF. u
= xX O] RELEASE CATE RELEASE TIME oO AM.
a Dew,
A "Klee RELEASING OFFICER PAGE PAGE
NAME (PRINTED) Cry 1 Jor| 2

 

 

 

 

 

 

PSO 301728 (Rev. 10/11) CLERK OF COURT
Case 8:21-cv-00555-SDM-CPT Document 20-4 Filed 04/22/21 Page 5 of 5 PagelD 140

Pasco Sheriff's Office COMPLAINT AFFIDAVIT CONTINUATION SHEET

PAGE. 2 of__2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEFENDANT AGENCY REPORT NO.
HEILMAN, TAMMY LYNNE 16-035542
CHARGE ORSCRIPTION Ces. Come STATUTE VIOLATION NUMBER NCIC e COURT CARE #
ORD. INF,
aSnMIty 8, SELL ‘A. SMUGOLE K.OISPENSE/ MMANUFAGTURE 2Z.O7HER | GOOE AMOUNT TPs B.BARBITURATE H.HALLUCINOGEN  P.PARAPHEANALIA? LU, UNKNOWN [CODE
i [RRs Bene EGE Boonie KMbterame CSocon RAR Sian FOE
| CHARGE QESGRIPTION TFs. LO cv STATUTE VIOLATION NUNBER NoiGa COURT CASE #
ORD. INP,
AGTWITY S, SELL FR. SMUGGLE K.QISPENSE 6M. MANUFACTURE Z OTHER ] COOE AMOUNT TYPE B,BARBITURATE H,HALLUGINCQEN ?, PARAPHERNALIA‘ UW.UNKNOWN [CODE
|. NAL B, buy O, DEVVER DISTRIBUTE PROOUGE/ NLNA ©, COCANE | MARIANA, ENT 2. 0THER
P, POSSESS. T,TRAFFIG = B, USE ‘CULTIVATE, A-AMPHETAMINE = &.HGROIN O. OPIUM? DERIY 8. SYNTHETIC
began driving away down the street. I opened my door to get out and stop her, and she slowed to
a stop in the street. The defendant told me that I should see her attorney and she was
leaving. I ordered her to stop and also informed her she and her child had no aeatbelt on. She
rolled up her window and drove away quickly as I yelled at her to stop. I got back in my patrol
car and activated my emergency lights and siren. She eventually pulled over one street away. I
opened her car door and ordered her to step out as I was placing her under arrest. She failed
to comply with countless demands to get out and physically braced and pulled away from me. I
called for backup units and held her arm in place as her child was in the car and I did not
want to use force against her in the presence of her child. She used her fingernails to dig
into my akin and thrust her arms at me attempting to get away. When backup units arrived she
also scratched, grabbed, and Kicked at another Deputy Sheriff assisting me in her arrest. Once
sufficient units arrived to safely take her child out of the car we took the defendant into
custody, She continued to resist until placed in the patrol car.
2
B
<
a
z
fe
a
0
0
. .
t
8
sates"
* * * Bod * * *
W] UNDER PENALTIES OF PERJURY, | DEGLARE THAT | HAVE READ THE FOREGOING
a (QOGUMENT) ANB THAT THE FACTS STATED IN IT ARE TRUE, TO THE BEST GF MY
@ KNOWLEDG! Lip.
z «
8) ch BLE FES
NAME (PRINTED) cals #

 

 

 

 

 

CLERK OF COURT
PSO 3-0035E (Rev. 10/11)
